United States Aviation Underwriters, Inc. v Textron, Inc. (2017 NY Slip Op 04075)





United States Aviation Underwriters, Inc. v Textron, Inc.


2017 NY Slip Op 04075


Decided on May 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2017

Friedman, J.P., Moskowitz, Gische, Kahn, JJ.


4067 650460/15

[*1]United States Aviation Underwriters, Inc., Plaintiff-Respondent,
vTextron, Inc., Defendant-Appellant.


Patterson Belknap Webb & Tyler LLP, New York (Erik Haas of counsel), for appellant.
Budd Larner P.C., New York (Joseph J. Schiavone of counsel), for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered December 28, 2016, which denied defendant's motion to dismiss the complaint, unanimously affirmed, with costs.
The IAS court correctly determined at this pleading stage that the "bordereaux" (statements of premium and loss data) that plaintiff insurer provided to defendant policy holder on a monthly basis reflected a course of conduct between the parties that established an open, mutual, current account (CPLR 206[d]; Green v Disbrow, 79 NY 1, 5-9 [1879]), and that the amended complaint provided sufficient specificity to provide defendant
with notice of the transactions forming the basis for the breach of contract cause of action (see e.g. Harris v Seward Park Hous. Corp., 79 AD3d 425, 426 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 23, 2017
CLERK